Exhibit 10.1

Employment Agreement - John Supan

August 1, 2006

Page 1

EMPLOYMENT AGREEMENT

between

PEAK INTERNATIONAL LIMITED

and

JOHN SUPAN

dated

August 1, 2006



--------------------------------------------------------------------------------

Employment Agreement - John Supan

August 1, 2006

Page 2

THIS AGREEMENT is made this 1st day of August, 2006 between PEAK INTERNATIONAL
LIMITED, a company incorporated in Bermuda, with its principal executive office
at Flat E & F, 19/F., CDW Building, 388 Castle Peak Road, Tsuen Wan, New
Territories, Hong Kong (the “Company”); and John Supan, whose permanent address
is 150 Peck Terrace, Santa Cruz, CA 95062, USA (the “Employee”).

The parties agree as follows:

 

1. EMPLOYMENT

 

  1.1. Employee shall be employed as Chief Financial Officer.

 

2. PAYMENT UPON TERMINATION OF EMPLOYMENT

 

  2.1. The term (“Term”) of this Agreement shall remain in effect until
terminated as hereinafter provided.

 

  2.2. Employee shall be paid an annual salary of US$250,000.00 in twelve equal
monthly payments.

 

  2.3. Employee shall be paid the cost of reasonable housing in Hong Kong in an
amount not to exceed US$9,500 per month, or, at the Company’s option, the
provision of housing in lieu of such living allowance.

 

  2.4. Employee shall be entitled to fly business class for all air flights over
five hours in length for travel on Company business during his employment with
the Company.

 

  2.5. Employee shall be responsible for and shall pay all income, sales, real
estate, vat, duties, and other taxes of every nature whatsoever without any form
of assistance or contribution from the Company, except that the Company shall
annually compensate the Employee an amount (the “Annual Tax Compensation”) to
fully equalize for the tax increase arising from “The Tax Increase Prevention
Reconciliation Act of 2005” pertaining to the Employee’s housing subsidized by
the Company. The Annual Tax Compensation shall be determined by an independent
qualified tax professional acceptable to the Company.

 

  2.6. Employee shall be based in Hong Kong and shall be entitled to participate
in all Company benefit plans in effect in its Hong Kong subsidiary, Peak
Plastics and Metal Products (International) Limited, during the term of his
employment with the Company or any subsidiary of the Company.

 

  2.7. Subject to clauses 2.9 and 4, the Employee shall be entitled to a
lump-sum payment in an amount equal to the greater of (a) US$187,500 or (b) 9
months base salary at the rate in effect at the time of termination, and any
accrued but unused vacation pay (the “Termination Payment”) within 15 days of
receipt of the general release attached hereto as Appendix I; and all of
Employee’s



--------------------------------------------------------------------------------

Employment Agreement - John Supan

August 1, 2006

Page 3

stock options which would have vested within 18 months of the date of
termination of employment shall immediately vest in full and be fully
exercisable for a period of one year from such date of termination of
employment.

 

  2.8. The Termination Payment shall be in full and final settlement of any
rights, payments or benefits to which the Employee is entitled under any other
agreement or arrangement pursuant to which he is employed by the Company or any
of its subsidiaries or affiliates other than:

 

  2.8.1. benefits pursuant to any life, disability, health, or other insurance
policy or benefit plan provided by the Company or any of its subsidiaries to
which Employee was a beneficiary on the date of termination of Employee’s
employment; and

 

  2.8.2. stock options issued to Employee pursuant to any stock option plan of
the Company.

 

  2.9. The Employee shall not be entitled to the Termination Payment when
employment is terminated in any of the following circumstances (the Employee
being entitled, in such circumstances, only to payment for accrued and unused
vacation, any payments to which he is otherwise entitled pursuant to life,
disability, health or other insurance plan, and to exercise any stock option to
the extent otherwise vested and exercisable under the terms of such plan and
stock option agreements):

 

  2.9.1. the conviction of the Employee of a felony involving dishonesty;

 

  2.9.2. termination of the Employee for Good Cause. “Good Cause” shall mean
(i) Employee’s conviction of or guilty plea to the commission of an act or acts
constituting a felony under the laws of the United States or any state thereof,
(ii) action by the Employee involving personal dishonesty (including without
limitation any failure to declare or pay income taxes in any jurisdiction in
which Employee shall be obligated to report income and/or to pay such taxes),
theft or fraud in connection with the Employee’s duties as an officer of the
Company, or (iii) a breach of any one or more material terms of this Agreement
(including but not limited to the confidentiality and non-solicitation
provisions contained herein.)

 

  2.9.3. any material breach by the Employee of the terms of this Agreement that
the Employee has failed to cure within 10 days of receipt of written notice of
such breach from the Company;

 

  2.9.4. the death of the Employee;

 

  2.9.5. the inability of the Employee due to ill health or physical or mental
condition to perform his duties and responsibilities in the ordinary and usual
manner required of a person in the Employee’s position for 90 days in any six
month period;



--------------------------------------------------------------------------------

Employment Agreement - John Supan

August 1, 2006

Page 4

 

  2.9.6. the resignation by the Employee, except if such resignation is the
result of a reduction by the Company of the Employee’s base salary to less than
the greater of either $250,000 per year or the Employee’s future base salary.

 

3. CHANGE IN CONTROL

 

  3.1. “Change in Control” of the Company means any transaction or series of
transactions in which any of the following occurs:

 

  3.1.1. the acquisition by any “person” (as such term is used in Section 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) or by the Company or a person that directly or indirectly controls, is
controlled by, or is under common control with, the Company) of the “beneficial
ownership” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the total voting power represented by the Company’s then outstanding
voting securities,

 

  3.1.2. the consummation of a merger or consolidation of the Company with or
into any other corporation, other than a merger or consolidation that would
result in the voting securities of the Company outstanding prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent (50%) of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation, or

 

  3.1.3. the consummation of a plan of complete liquidation of the Company or of
the sale or disposition by the Company of all or substantially all of the
Company’s assets.

 

  3.2. In the event Employee’s employment with the Company is terminated in
anticipation of or within two years following a Change of Control (i) by the
Company without Good Cause or (ii) by Employee with Good Reason (as defined
above), then, in addition to the payments in Paragraph 2.7, above, all of
Employee’s stock options shall immediately vest in full and be fully exercisable
for a period of one year from the date of Employee’s termination of employment.

 

4. LIMITATION ON PAYMENTS

In the event that the payments to Employee under this Agreement (i) constitute
“parachute payments” within the meaning of Section 280G of the Code, and
(ii) but for this Section 4, would be subject to the excise tax imposed by
Section 4999



--------------------------------------------------------------------------------

Employment Agreement - John Supan

August 1, 2006

Page 5

of the Internal Revenue Code or any similar or successor provision, then the
payments shall be reduced to such lesser amount that would result in no portion
of the payments being subject to excise tax under Section 4999 of the Internal
Revenue Code. Any determination required under this Section 4 shall be made by
the Company’s independent accountants (the “Accountants”), whose determination
shall be conclusive and binding upon Employee and the Company for all purposes.
For purposes of making the calculations required by this Section 4, the
Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code. The Company
and Employee shall furnish to the Accountants such information and documents as
the Accountants may reasonably request in order to make a determination under
this Section 4.

 

5. CONFIDENTIALITY

 

  5.1. The Employee understands that by virtue of the Employment, the Employee
has been and will be exposed to confidential information, including all ideas,
information and materials, tangible or intangible, relating to the business of
the Company and its subsidiaries, their personnel (including their officers,
directors, shareholders, trustees, agents, employees and contractors), their
customers, clients, vendors, suppliers, distributors, consultants, and others
with whom the Company and its subsidiaries do business (“Confidential
Information”).

 

  5.2. The Employee agrees not to disclose any Confidential Information obtained
during the Employment for a period of 12 months after the termination of the
Employment and thereafter not to disclose the same unless the proposed recipient
of the Confidential Information has entered into an undertaking with the Company
to keep the same confidential on terms no less exacting than those set out
herein; and provided always that the Employee shall not be obliged to keep
confidential any Confidential Information required to be disclosed as a matter
of law or to the extent that it becomes generally known to the public other than
as a result of any breach by the Employee of the terms herein.

 

  5.3. The Employee covenants and undertakes that after the termination of the
Employment, the Employee

 

  5.3.1. shall not for a period of 12 months after the termination of the
Employment use any Confidential Information for any purpose;

 

  5.3.2. shall not destroy, retain or take with the Employee any Confidential
Information in a tangible form, which includes ideas, information or materials
in written or graphic form, on a computer disc or other medium, or otherwise
stored in or available through electronic or other form (“Tangible Form”); and



--------------------------------------------------------------------------------

Employment Agreement - John Supan

August 1, 2006

Page 6

 

  5.3.3. shall immediately deliver to the Company any Confidential Information
in a Tangible Form that the Employee may then or thereafter hold or control, as
well as all other property, equipment, documents or things that the Employee was
issued or otherwise received or obtained during the Employment.

 

6. RESTRICTIVE COVENANTS

 

  6.1. The Employee covenants and undertakes that for a period of 12 months
following the termination of the Employment for any reason, the Employee shall
not:

 

  6.2. directly or indirectly induce any person who is an employee of the
Company (or any of its subsidiaries) to terminate his or her employment with the
Company (or any of its subsidiaries), whether or not such termination
constitutes a breach of that person’s employment contract;

 

  6.3. directly or indirectly solicit the customer or business of any person
who, as at the date of termination of the Employment, is (or, within the
preceding period of 12 months, was) a client or customer of the Company or its
subsidiaries, with the intention or for the purpose of supplying (or procuring
the supply of) precision engineered packing materials; or

 

  6.4. directly or indirectly and whether on his own account or on account of
any future employer, partner or associate, compete with the Company or otherwise
engage in or provide services related to the precision engineered semiconductor
packing business (including, without limitation, the business of collecting and
recycling semiconductor packing material) in the PRC, Taiwan, Hong Kong,
Singapore, Malaysia or the United States of America.

 

7. RELEASE

 

  7.1. In consideration of, and as an express condition precedent to, the
Company’s obligation to make the Termination Payment, the Employee shall sign
and deliver to the Company a General Release in the form attached hereto as
Appendix 1.

 

  7.2. The Company shall not be obliged to make the Termination Payment in the
event that the General Release is not signed and delivered to the Company
following termination of the Employment. If the Employee shall fail to sign and
to deliver the General Release to the Company within 15 days of receipt of
notice from the Company requesting it, then, in such event, the Company shall be
released of its duties and obligations under this Agreement and the Employee
shall waive or cause to be waived any claims that the Employee may have under
this Agreement.



--------------------------------------------------------------------------------

Employment Agreement - John Supan

August 1, 2006

Page 7

 

8. ASSIGNMENT

 

  8.1. The rights and obligations under this Agreement shall inure to and be
binding upon the parties hereto and their respective heirs, successors and
assigns.

 

9. NOTICES

 

  9.1. All notices and other communications provided for hereunder must be in
writing and must be sent by courier to the party’s address indicated above or to
such other address as may be designated by a party by notice.

 

  9.2. Notices hereunder shall be effective when delivered.

 

10. MISCELLANEOUS

 

  10.1. This Agreement shall supersede any and all prior written or oral
agreements and discussions between the Employee and the Company regarding the
subject matter hereof and this Agreement contains the entire understanding of
the parties in respect of the subject matter hereof.

 

  10.2. If any of the restrictions contained in this Agreement shall be void or
unenforceable, then the remainder of this Agreement shall be enforced to the
fullest extent permitted by law.

 

  10.3. This Agreement is made in and shall be governed by and construed in
accordance with the laws of the state of California.

 

11. DISPUTES

Any dispute hereunder shall be settled by binding arbitration in Alameda County,
CA in the English language before a single arbitrator pursuant to the rules of
the American Arbitration Association. Each party shall bear its own legal fees
and costs. The cost of arbitration shall be paid by the Company.

 

12. CODE OF ETHICS

The Code of Ethics of the Company is attached hereto as Appendix II. Employee
agrees to abide by the Code of Ethics, as presently in force and as amended from
time to time hereafter, during his employment with the Company.

 

13. Survival

 

  13.1. Sections 2, 3, 4, 5, 6, 7, 9, 10, and 11 shall survive the termination
of this Agreement.



--------------------------------------------------------------------------------

Employment Agreement - John Supan

August 1, 2006

Page 8

IN WITNESS WHEREOF the parties hereto have duly executed this Agreement the day
and year first above written.

 

/s/ John Supan

John Supan

/s/ Dean Personne

By Dean Personne

President & Chief Executive Officer

duly authorized for and on behalf of

PEAK INTERNATIONAL LIMITED



--------------------------------------------------------------------------------

Employment Agreement - John Supan

August 1, 2006

Page 9

APPENDIX I

GENERAL RELEASE

[Insert Date]

I, John Supan, hereby release Peak International Limited (the “Company”) of
certain duties and obligations and waive any rights or remedies that I may have
against the Company as provided in this letter. This letter is delivered
pursuant to the Employment Agreement entered into between the Company and me
dated August 1, 2006 (the “Employment Agreement”).

In consideration of the promises and mutual covenants contained in the
Employment Agreement, and for good and valuable consideration, the receipt and
sufficiency of which is expressly acknowledged, I hereby:

 

  1. release and discharge the Company and its subsidiaries, and each of their
respective past and present officers, directors, shareholders, managers,
employees and agents, and their respective successors and assigns (collectively
the “Released Parties”), from any and all claims or demands, that I may have,
whether past, present or future, against the Released Parties, statutory or
otherwise, to the fullest extent permissible by law; and

 

  2. waive the obligations, duties and liabilities that the Company may have,
whether past, present or future, statutory or otherwise, to the fullest extent
permissible by law; arising out of or relating in any way to my employment with
or termination of my employment with the Company.

This letter shall be governed by, subject to and construed and enforced pursuant
to the terms and conditions of the Employment Agreement.

 

 

John Supan